                                                        United States District Court                                             JS-3
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-661-DMG

Defendant         AARON JOSHUA                                              Social Security No. 0           2    4     6

akas: AJ; Josua Aaron                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         JUN    12    2019


 COUNSEL                                                              Karen L. Goldstein, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Wire Fraud in violation of Title 18 U.S.C. § 1343 as charged in Count 1 of the Information; and Subscription to a False Tax
          Return in violation of Title 26 U.S.C. § 7206(1) as charged in Count 2 of the Information.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER   the custody of the Bureau of Prisons to be imprisoned for a term of: TWENTY (20) MONTHS. This term consists of 20
          months on Count 1, and six months on Count 2, all to be served CONCURRENTLY.


        It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’
Inmate Financial Responsibility Program.

         It is ordered that the defendant shall pay restitution in the total amount of $444,648 pursuant to 18 U.S.C. § 3663A.

          The amount of restitution shall be paid in accordance with the separate list prepared by the Probation Office and attached to
the Presentence Investigation Report, which the Court adopts and which reflects the Court’s determination of the amount of restitution
due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall remain confidential to
protect the privacy interests of the victims.

         A partial payment of $10,000 shall be paid within 90 days from the date of this judgment. Restitution shall be due during the
period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program. If any amount of the restitution remains unpaid after release from custody, nominal monthly payments of at
least 10% of defendant’s gross monthly income, but not less than $750, whichever is greater, shall be made during the period of
supervised release, and shall begin 180 days after the commencement of supervision. Nominal restitution payments are ordered as the
Court finds that the defendant’s current economic circumstances do not allow for the immediate payment of the amount ordered.

          If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this Judgment.

        Each victim’s recovery is limited to the amount of his or her loss as determined by the amounts reflected on the victim list
and ordered in this Judgment and the defendant’s liability for restitution ceases if and when the victims receive full restitution.

          Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the
ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

         The defendant shall comply with General Order No. 18-10.

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 6
USA vs.      AARON JOSHUA                                                     Docket No.:     CR 18-661-DMG


          Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant does not have the ability to pay a
fine in addition to restitution.

         Upon release from imprisonment, the defendant shall be placed on supervised release for a period of THREE (3) YEARS. This term
consists of three years on Count 1, and one year on Count 2 of the Information, all such terms to run CONCURRENTLY, under the following
terms and conditions:

        1.   The defendant shall comply with the rules and regulations of the U. S. Probation Office and General Order 18-
             10;

        2.   During the period of community supervision, the defendant shall pay the special assessment and restitution in
             accordance with this judgment’s orders pertaining to such payment;

        3.   The defendant shall participate for a period of TWELVE (12) MONTHS in a home detention program which
             may include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall
             observe all rules of such program, as directed by the Probation Officer. The defendant shall maintain a
             residential telephone line without devices and/or services that may interrupt operation of the monitoring
             equipment;

        4.   The defendant shall pay the costs of home confinement monitoring to the contract vendor, not to exceed the sum
             of $12 for each day of participation. The defendant shall provide payment and proof of payment as directed by
             the Probation Officer;

        5.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
             drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to
             exceed eight tests per month, as directed by the Probation Officer;

        6.   During the term of supervision, after the restitution obligation to the individual victims has been fully satisfied,
             the defendant shall pay $34,235 to the Internal Revenue Service (IRS), representing the loss amount caused to
             the IRS by the defendant’s offense. Said loss amount shall be paid in monthly installment payments of at least
             10% of defendant’s gross monthly income, but not less than $500, whichever is greater, until the loss amount is
             fully satisfied. The defendant shall provide proof of payment as directed by the Probation Officer and such
             payments shall be made to the Clerk of Court for disbursement to:

                                                 IRS - RACS, Mail Stop 6261, Restitution
                                                        333 W. Pershing Avenue
                                                         Kansas City, MO 64108

        7.   The defendant shall cooperate with the payment of all delinquent federal and state taxes, and any related
             penalties and interest which may be imposed. The defendant shall truthfully and timely file and pay taxes owed
             during the period of community supervision. Further, the defendant shall show proof to the Probation Officer of
             compliance with this order;

        8.   The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
             or any other form of identification in any name, other than the defendant's true legal name, nor shall the
             defendant use, any name other than his true legal name without the prior written approval of the Probation
             Officer;

        9.   The defendant shall provide the Probation Officer with access to any and all business records, client lists and
             other records pertaining to the operation of any business owned, in whole or in part, by the defendant, as directed
             by the Probation Officer;

        10. The defendant’s employment shall be approved by the Probation Officer, and any change in employment must be
            pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
            employer to the Probation Officer at least ten (10) days prior to any scheduled change;

        11. The defendant shall not serve as the principal responsible for the preparation of any federal or state tax returns or
            other financial or account documents for anyone other than himself and his legal spouse, and shall not represent

CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 6
USA vs.     AARON JOSHUA                                                     Docket No.:     CR 18-661-DMG

             any persons other than himself and his legal spouse before the Internal Revenue Service and shall obtain the
             permission of the Probation Officer before any employment in any tax preparation business of which another
             party is principal;

        12. Prior to engaging in employment or association with a CPA or entity engaged in providing tax services, all
            clients (past and present) that have direct or indirect communication as to tax consultation or preparation with the
            defendant shall sign and return to the Probation Officer an acknowledgment that the defendant is currently under
            the supervision of the United States Probation Office following violations of 18 U.S.C. § 1343: Wire Fraud and
            26 U.S.C. § 7206(1): Subscription to False Federal Tax;

        13. Prior to engaging in employment or association with a CPA or entity engaged in providing tax services, the
            owner of such firm shall provide the Probation Officer a signed consent form authorizing the Probation Officer
            to have access, and shall provide the Probation Officer with access, to any business records, financial records,
            client lists, and other records, pertaining to the operations of any business owned;

        14. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments,
            and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation;

        15. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as defined
            in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
            office, or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or
            law enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn
            any other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant
            to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion
            that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence
            of this violation; and

        16. The defendant shall cooperate in the collection of a DNA sample from the defendant.

       It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12
noon on August 6, 2019. In the absence of such designation, the defendant shall report on or before the same date and time, to the
United States Marshal located at the Roybal Federal Building and Courthouse, 255 E. Temple Street, Los Angeles, California 90012.
The bond will be exonerated upon surrender.

          The Court recommends that the defendant be assigned to a federal correctional facility in the Southern California area.

          The Court informs the defendant of his right to appeal.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
USA vs.     AARON JOSHUA                                                              Docket No.:     CR 18-661-DMG


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           June 14, 2019
           Date                                                         Dolly M. Gee, United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                        Clerk, U.S. District Court




           June 14, 2019                                         By     /s/ Kane Tien
           Filed Date                                                   Deputy Clerk



The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local              9.     The defendant must not knowingly associate with any persons
     crime;                                                                             engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                   any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                  by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                         family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                       review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by                 protection of the community or rehabilitation;
     the court or probation officer;                                             10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                       not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation                   other controlled substance, or any paraphernalia related to such
     officer;                                                                           substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation         11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment                  being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;                12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation                  ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before       13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                    permission of the court;
7.   The defendant must permit the probation officer to contact him or           14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation                  specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                    defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                               probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by                   requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable          15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                    to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                           from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                              defendant; and provide the defendant with needed educational or
                                                                                        vocational training, medical care, or other correctional treatment in
                                                                                        the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
USA vs.     AARON JOSHUA                                                         Docket No.:     CR 18-661-DMG



 X The defendant will also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
USA vs.     AARON JOSHUA                                                       Docket No.:        CR 18-661-DMG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
